Citation Nr: 1341824	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO. 11-11824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment received at the Ocala Regional Medical Center on March 3, 2011. 

(The issue of entitlement to an initial compensable rating for bilateral pleural plaque is the subject of separate decision). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida. 

This issue concerning payment or reimbursement of unauthorized medical expenses issue was not addressed at the recent April 213 Travel Board hearing. However, the appeal is REMANDED to the VA Medical Center in Gainesville, Florida, via the Appeals Management Center (AMC), in Washington, DC. 


REMAND

In April 2011, on a VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a Board hearing at a local VA office (Travel Board hearing). 

Pursuant to 38 C.F.R. § 20.700 (2013), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person. See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board). Therefore, the Board will remand this case to schedule the Veteran for a Travel Board hearing. 

Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, the RO/AMC should schedule the Veteran for a Travel Board hearing pertaining to the issue of entitlement to payment or reimbursement of unauthorized medical expenses for treatment received at the Ocala Regional Medical Center on March 3, 2011. The RO should notify the Veteran and the representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013). After the hearing, the claims folder should be returned to the Board in accordance with current appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


